Citation Nr: 0818604	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an increased (compensable) initial 
disability rating for service-connected scar of the right 
thumb.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the claim 
for service connection for a right shoulder disorder, and 
which granted service connection for a scar of the right 
thumb, for which a noncompensable disability rating was 
assigned.
The veteran expressed disagreement with the assigned 
disability rating and with the denial of service connection 
and perfected a substantive appeal.

The issue of an increased (compensable) initial disability 
rating for service-connected scar of the right thumb is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right shoulder disorder has not been shown to 
have been incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2006, March 2006, October 2006 
and March 2007, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in October 2006 and March 2007.  However, in 
light of the Board's denial of the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding therein.  See Dingess/Hartman, 
supra.  Adequate notice has been provided to the veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA, and private medical treatment records have been 
obtained.  
As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current right shoulder disorder to the 
veteran's active service.  In these circumstances, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a right shoulder disability that is related 
to his active service.  Given these matters of record, there 
is no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id. 

There is no indication of any additional, relevant records 
that the RO has failed to obtain.  In sum, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right shoulder disorder

The veteran asserts that he injured his right shoulder in 
January 1981 during his period of active service.  He further 
describes that he has developed arthritis of the right 
shoulder as a result of his in-service injury.

Review of the veteran's service medical records do not reveal 
any records of treatment for or reports of a right shoulder 
injury during service. 

Subsequent to service, VA outpatient treatment records dated 
from June 2004 to March 2006 show intermittent treatment for 
symptoms associated with right shoulder pain.  X-rays taken 
September 2004 revealed mild degenerative changes in the 
anterior cruciate ligament joint.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim for service connection for 
a right shoulder disorder.  As noted above, the veteran's 
service medical records are negative of any injury to the 
right shoulder.  

Additionally, the evidence does not show that the veteran was 
diagnosed with arthritis of the right shoulder within one 
year following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board has considered the assertions of the veteran that 
he has a right shoulder disorder as a result of his service.  
While he is certainly competent to relate what he had done in 
service and after service, and to describe the extent of his 
current right shoulder symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board recognizes that the veteran asserted having a right 
shoulder disorder as a result of his period of active 
service.  However, there has not been medical or lay evidence 
of in-service occurrence or aggravation coupled with a 
competent medical nexus between such an in-service injury or 
disease and a current right shoulder disorder.  Accordingly, 
service connection for a right shoulder disorder must be 
denied.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right shoulder disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.


ORDER

Service connection for a right shoulder disorder is denied.

REMAND

Unfortunately, a remand is required in this case as to the 
issue of an increased (compensable) initial disability rating 
for service-connected scar of the right thumb.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (2007).  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007). 

The veteran is service-connected for scar of the right thumb 
for which a noncompensable disability rating has been 
assigned.  In July 2006, the veteran underwent a VA hand, 
thumb, and fingers examination.  At that time, it was noted 
that the veteran had an extremely small scar on the dorsal 
aspect of the right thumb.  The veteran has been rated by the 
RO pursuant to Diagnostic Code 7805 which provides the rating 
criteria for other scars.  Under this diagnostic code 
provision, a scar is to be rated on the limitation of motion 
of the affected part.  While the July 2006, VA examination 
report does provide an assessment of the range of motion of 
the right thumb and hand, there was no other description of 
the scar of the right thumb provided.

As the veteran's scar affects the upper extremity, he may 
also be rated pursuant to Diagnostic Code 7801 which provides 
for scars, other than head, face, or neck, that are deep or 
that cause limitation of motion; and pursuant to Diagnostic 
Code 7802 which provides for scars, other than head, face, or 
neck, that are superficial and that do not cause limitation 
of motion.  In addition, it is unclear whether the veteran 
has any disability, other than a residual scar, due to the 
in-service trauma.  As such, the Board is of the opinion that 
a contemporary and thorough examination would be of 
assistance in assessing the extent of the veteran's service-
connected disability.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA scar 
examination of the right thumb.  The 
entire claims file and a copy of this 
Remand must be made available to the 
examiner, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The examiner should describe the 
manifestations of the veteran's scar of 
the right thumb in accordance with all 
pertinent rating criteria for evaluation 
of the condition.

On examination, the examiner should 
specifically address whether there is 
visible or palpable tissue loss, gross 
distortion or asymmetry of any paired sets 
of facial features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, or lips).  The examiner should 
also provide a measurement of the length 
and width of the scars as well as the 
areas of the scars in terms of square 
inches.  The examiner should indicate 
whether any such scar is elevated or 
depressed on palpation; adherent to the 
underlying tissue; hyper- or hypo-
pigmented; manifested by abnormal skin 
texture; indurated or inflexible; or 
result in loss of underlying soft tissue.  
The examiner should specify whether the 
scar is superficial, unstable, and painful 
on examination.  The examiner should 
indicate whether the scar causes 
limitation of motion of the affected part, 
and if so, should specify the degree of 
limitation.  Unretouched color photographs 
of the scar should be taken and associated 
with the claims folder.

In addition, after conducting any studies 
deemed necessary, including an MRI, the 
examiner should state whether the veteran 
has arthritis.

All findings and conclusions should be set 
forth in a legible report.

3.  The RO/AMC should readjudicate the 
veteran's appeal.  If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


